Citation Nr: 0307367	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  02-07 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

(The issue of entitlement to an increased rating for peptic 
ulcer disease with deformity of duodenal bulb and duodenitis 
will be the subjects of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from February 1955 to 
August 1959 and from February 1961 to July 1966.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran was afforded a hearing at the RO before a 
decision review officer in April 2002.  He was afforded a 
hearing via videoconference before the Undersigned Acting 
Veterans Law Judge, formerly known as an Acting Member of the 
Board, in January 2003.

The Board is undertaking additional development of the issue 
of entitlement to an increased rating for peptic ulcer 
disease with deformity of duodenal bulb and duodenitis 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran did not seek treatment for or have a 
diagnosis of COPD while on active duty.  

2.  Competent medical evidence relating the veteran's COPD to 
his active service is not of record.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Claim

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's February 1955 enlistment examination reflects 
that the veteran's lungs and chest were clinically evaluated 
as normal.  In the corresponding Report of Medical History, 
the veteran indicated that he had or had had whooping cough 
and did not have shortness of breath, pain or pressure in the 
chest, or a chronic cough.  A March 1955 record of outpatient 
service reflects that his lungs were clear.  His August 1959 
discharge examination reveals that his lungs and chest were 
clinically evaluated as normal.  An August 1959 X-ray report 
indicates that his chest was normal and lungs were clear with 
hilar, bony and cardiac shadows within normal limits.  The 
veteran's February 1961 enlistment medical history shows that 
the veteran indicated that he had or had had whooping cough 
but did not have shortness of breath, pain or pressure in his 
chest, or a chronic cough.  Service medical records from 1962 
to 1966 disclose treatment for an upper respiratory infection 
with complaints of a cough and chest pain and 
nasopharyngitis.  However, X-ray reports and examination of 
the lungs and chest were clinically evaluated as normal.

A review of the veteran's 1966 medical board hearing records 
reflect that he was unfit for duty due to a diagnosis of 
chronic duodenal ulcer which was intermittently symptomatic.  
The accompanying narrative summary reflects that physical 
examination revealed: the veteran's chest was clear to 
percussion and auscultation; the initial chest X-ray revealed 
a poor inspiratory effort and there was bilateral discoid 
atelectasis and a possible right effusion in the lesser 
fissure; a repeat X-ray was interpreted by the radiologist as 
being negative for significant pathology and the discoid 
atelectasis present was felt to be secondary to poor 
diaphragmatic movement (felt to be related to the veteran' 
body build).

A thorough review of the veteran's service medical records 
did not reveal treatment for or a diagnosis of COPD.  As 
reflected in the April 2002 and January 2003 hearing 
transcripts, the veteran contends that X-rays taken in 
service showed a spot on his lungs and that examiners always 
got nervous when reviewing his X-rays.  The accompanying 
narrative summary of the veteran's 1966 medical board hearing 
records reflects that the initial chest X-ray revealed a poor 
inspiratory effort, bilateral discoid atelectasis and a 
possible right effusion in the lesser fissure.  Alone, this 
portion of the narrative summary would appear to support the 
veteran's contention.  But the narrative summary does not end 
with that particular statement.  Instead, the narrative 
summary continues and reflects that a repeat X-ray was 
interpreted by the radiologist as being negative for 
significant pathology.  Contrary to the veteran's assertion, 
the narrative summary reflects that discoid atelectasis was 
felt to be secondary to poor diaphragmatic movement which in 
turn was felt to be related to the veteran' body build.  As 
such, the Board cannot agree with the veteran's contention 
that service medical records reflect a spot on his lung.  
Radiographic reports contained in his service medical records 
consistently reflected that his chest was normal.  His 
service medical records further reflect that his lungs and 
chest were consistently clinically evaluated as normal.  
Additionally, his service medical records reflect that the 
veteran consistently indicated that he did not have shortness 
of breath, pain or pressure in his chest, or a chronic cough.  
Of import, the narrative summary composed in conjunction with 
the medical board hearing determined that the veteran's chest 
was negative for significant pathology.  Therefore, the Board 
finds that the veteran's service medical records do not 
reflect treatment for or a diagnosis of COPD.  As such, the 
question to be answered by the Board is whether the veteran 
currently has COPD that can be linked, by competent medical 
evidence, to his military service.  See 38 C.F.R. § 3.303(d) 
(2002).

The December 2000 VA respiratory examination report contains 
a diagnosis of COPD.  As such, the evidence of record clearly 
indicates that the veteran has a current disability.  The 
veteran, through testimony and correspondence, asserts that 
his current respiratory condition, COPD, is due to his 
service.  The evidence does not demonstrate that he has the 
requisite medical training or expertise that would render his 
opinion competent in this matter.  As a layman, he is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  As such, the veteran's contentions that his COPD 
was incurred while on active duty are not competent medical 
evidence.  Furthermore, the competent medical evidence of 
record does not suggest that the veteran's COPD, first 
reflected in the evidence of record in December 2000, is 
related to an in-service injury or disease.  Accordingly, the 
Board must conclude that competent medical evidence does not 
link the veteran's COPD to an in-service injury or disease 
such that service connection is warranted.

In short, the evidence of record reflects that while on 
active duty, the veteran's chest was negative for significant 
pathology.  Additionally, the evidence of record does not 
link the veteran's COPD to an in-service injury or disease.  
Accordingly, the preponderance of the evidence is against a 
finding that the veteran's COPD was incurred in or aggravated 
by service.  See 38 C.F.R. § 38 C.F.R. § 3.303 (2002).  As 
such, service connection is not warranted.

As the preponderance of the evidence is against his service 
connection claim, the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2002).

Finally, the Board notes that the veteran, in correspondence 
sent to his senator and dated in May 2001, indicates that 
original copies of his DD Form 214s submitted to VA in the 
early 1970s (in conjunction with obtaining a guaranteed loan) 
reflected his lung problem.  The correspondence further 
reflects that he indicated that he had been informed that his 
records had been destroyed either in a fire or a flood.  When 
the veteran initiated his service connection claim in 
November 2000, he submitted a National Archive and Records 
Administration record that reflects that the member copy of 
his DD From 214 was not on file but that a seal had been 
affixed to the enclosed separations documents to attest their 
authenticy.  The authenticated DD Form 214s submitted to not 
reflect that the veteran had a lung problem.
 
II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the veteran was advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a March 2001 letter and an 
August 2001 statement of the case.  Specifically, the veteran 
was told that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  Additionally, at his January 2003 hearing, 
the veteran was advised that any additional medical evidence 
to support his claim could be submitted and the Judge held 
open the case for a period of 30 days for additional evidence 
to be submitted.  No additional evidence was received.  Thus, 
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The veteran's service medical 
records, service medical hearing board records, private 
treatment records, and VA radiologic and examination reports 
have been associated with his claims folder.  As the medical 
evidence of record did not reflect an in-service injury or 
disease, a medical opinion to determine whether the veteran's 
current disability, COPD, was incurred in service was not 
obtained.  The veteran was afforded the opportunity to offer 
testimony at a hearing at the RO in April 2002 and before the 
undersigned Acting Veterans Law Judge in January 2003.  
Transcripts are of record.  With respect to his claim for 
COPD, the veteran has not identified evidence not already of 
record.  While the January 2003 hearing transcript reflects 
that the veteran named specific doctors from whom he has 
received treatment, he further noted that he was treated by 
these doctors at a family medical center.  The medical 
records from the family medical center are of record.  In 
December 2000 correspondence, the veteran indicated that 
earlier medical record than those submitted were not 
available.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish her claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for COPD is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

